Opinion issued August 9, 2012




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00617-CV
                           ———————————
    STANISLAW BURZYNSKI, M.D. d/b/a BURZYNSKI CLINIC,
BURZYNSKI RESEARCH INSTITUTE, INC., AND SOUTHERN FAMILY
               PHARMACY, INC., Appellants
                                        V.
                          LOLA QUINLAN, Appellee



                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-03429


                         MEMORANDUM OPINION

      Appellant, Stanislaw Burzynski, M.D. d/b/a Burzynski Clinic, has filed a

motion to dismiss the appeal in which appellants Burzynski Research Institute, Inc.
and Southern Family Pharmacy, Inc. have joined.          No opinion has issued.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2